Dear Chief English:
This office is in receipt of your request for an opinion of the Attorney General in regard to  monthly supplemental pay warrants for police.  You are seeking an exception to the policy under R.S. 33:2218.4
with respect to the requirement of the "monthly" warrant since you do not find it should apply to small law enforcement agencies.  You feel for smaller agencies a quarterly or yearly report should suffice, and that the mayor should be able to designate an alternative if he would be temporarily out of the area and unable to sign the required documentation during the prescribed period when the warrant is to be returned.
Therefore, you state that an Attorney General's opinion granting such an exemption would be welcome statewide and is "a means of reducing redundancy of reporting."
In regard to your question, we note that the matter falls within the Title, Municipalities and Parishes, Chapter 4, Fire and Police Departments, Part III, Police Department, Sub-Part B-1, Extra Compensation Paid by the State.
R.S. 33:2218.2, Rate of compensation; prior service; supplemental monthly compenstion; police to receive additional, provides that in addition to compensation paid to any municipality to any police officer, "every police officer employed by any municipality or tribe which employs one or more police officers who devotes his full working time to law enforcement, and for those hired after March   31, 1986, who have completed and passed a council-certified training program as provided in R.S. 40:2405, shall be paid by the state extra compensation in the amount of three hundred dollars per month for each full-time municipical of tribal law enforcement officer who has completed or who hereafter completes one year of service."
R.S. 33:2218.3 creates a special fund for the payment of supplemental salaries provided in R.S. 33:2218.2 in the treasury of the state.
R.S. 33:2218.4 as amended by Act 775, Sec. 1, of 2003 provides in pertinent part as follows:
    A.  The funds appropriated and dedicated as herein provided shall be disbursed upon warrants drawn by the mayors of the respective municipalities coming under the provisions of this Subpart, which warrants shall have attached to them a detailed list of the names of the officers for whose benefit any particular warrant is drawn, together with the completed years of service of such officers and such other information as the secretary of the Department of Public Safety and Corrections may require.
    B.  The mayors of the respective municipalities shall forward the warrants to the secretary of the Department of Public Safety and Corrections and, on the basis of such warrants, the secretary of the Department of Public Safety and Corrections shall prepare and sign individual checks representing the amount to be paid out of state funds to each police officer in accordance with the provisions of this Subpart.  Each such check shall show the legislative appropriation from which payment is made and shall note that it represents additional compensation paid by the state under the provisions of this Subpart. The secretary of the Department of Public Safety and Corrections shall deliver the checks to the individual officers in whose favor drawn, by mail or by such other means as he shall determine.
* * *
    E.  (1) As used in this Section, references to "municipality" and "municipal" shall include political subdivisions whose employees are peace officer standards and trainings (POST) certified and who are entitled to extra compensation from the state.
  (2) As used in this Section, references to "mayor" includes his designee and also includes the executive director of a political subdivision whose employees are peace officers standards and training (POST) certified and who are entitled to extra compensation from the state.
Accordingly, the present statutes provides in addition to the compensation paid by any municipality a police officer employed full time he shall be paid by the state extra compensation per month and the funds "shall be disbursed upon warrants drawn by the Mayors * * * which warrants shall have attached to them a detailed list of names of officers for whose benefit any particular warrant is drawn", and "on the basis of such warrants, the secretary of the Department of Public Safety and Corrections shall prepare and sign individual checks representing the amount to be paid out of state funds to each police officer".  Any change to this law would have to be made by the Legislature by amending the statute.  Until there is a statutory change this procedure will have to be followed, as it is not within the authority of the office of the Attorney General to grant an exemption from the provisions of statutes.
However, in regard to your suggestion that the mayor  designate an alternative if he should be out of the area and unable to sign the documentation, we find that this has been provided for in R.S.33:2218.4E(2) which sets forth that "reference to `mayor' includes his designee".
We hope this sufficiently responds to your request.
Very truly yours,
                                   CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                   By; _____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
CCF/bbr